DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Baur (U.S. Pat. No. 7,980,221).
Regarding claims 1 and 6, Baur discloses a controller (114) for an internal combustion engine (110) comprising at least one processor configured to implement: 
a driving condition detector that detects driving conditions of the internal combustion engine including in-cylinder intake air amount information which is information of an air amount taken into a combustion chamber (disclosed in col. 8, lines 51-55 discloses how air per cylinder is detected); 
a plural intake ignition calculator that calculates in real time intake sample numbers of basic values of target ignition timing (this requires calculating ignition numbers, shown in the graphs, based on detected values, i.e. RPM and MAF) corresponding to current first driving conditions detected in real time except the in-cylinder intake air amount information, and the respective intake sample numbers of the in-cylinder intake air amount information which are preliminarily set to plural numbers, by (shown in fig. 10 and 11 are various ignition timings and fig. 13-21 relate spark timing and air per cylinder.  Col. 8, lines 51-62 discloses how RPM, MAF and APC effect ignition timing which are employing sensors feeding real time data); 
a plural intake torque calculator that calculates in real time the intake sample numbers of intake ignition corresponding torques which are the intake sample numbers of output torques (this requires calculating torque, shown in the graphs, based on detected values, i.e. RPM and MAF) corresponding to current second driving conditions detected in real time except the in-cylinder intake air amount information and an ignition timing, the respective intake sample numbers of the in-cylinder intake air amount information and the respective intake sample numbers of the basic values of target ignition timing, by using a torque characteristics function in which a relationship between preliminarily set kinds of the second driving conditions including the in-cylinder intake air amount information and the ignition timing, and the output torque of the internal combustion engine is a preliminarily set (shown in fig. 10 and 11 are the various torque outputs of the ignition timing that is dependent on APC); 
an intake torque approximated curve calculator that approximates in real time curve approximating a relationship between the intake sample numbers of the in-cylinder intake air amount information and the intake sample numbers of the intake ignition corresponding torques, and calculates in real time an intake torque approximated curve which is an approximated curve, wherein the only independent variable in the intake torque approximated curve is in the in-cylinder intake air amount information (Those calculated curves are shown in fig. 10, 11, 22-30.  Equation 3 shows the torque equation where APC (air per cylinder), construed as “in-cylinder intake air” is the only independent variable as per equation 5 where the independent variable is solved using the quadratic equation.); 
a target intake air amount calculator that calculates the in-cylinder intake air amount information corresponding to the target torque which is an output torque required for the internal combustion engine, as a target in-cylinder intake air amount information, by using the intake torque approximated curve (col. 8, lines 64-67 discloses determining intake based on target torque); and 
an intake air amount controller that controls the air amount taken into the combustion chamber, based on the target in-cylinder intake air amount information (col. 8, lines 55-63 discloses controlling the engine to achieve the APC).
Note: The “calculations” that a computer is required to perform in this claim is not detailed or specifically claimed and so under BRI (Broadest Reasonable Interpretation) the process that a computer performs when determining any number is substantially similar when running through a formula or looking up a stored value in a table.  As a result the retrieval of these values from the table is a calculation that the processor is running through in real time.
Regarding claim 2 which is dependent on claim 1, Baur discloses wherein the ignition timing setting function is configured by a neural network, and wherein the torque characteristics function is configured by a neural network (the controller models data as shown in col.1, line 65-col.2, line 10 which is what the specification of this application in paragraph 7 requires to be a neural network).
Regarding claim 3 which is dependent on claim 1, Baur discloses wherein 
the intake sample numbers are preliminarily set to greater than or equal to three numbers (the figures show a wide range of ignition timings being used)
wherein the intake torque approximated curve calculator calculates coefficients of respective terms of the intake torque approximated curve which is set to a quadratic function (Col. 9, lines 38-45 discloses the quadratic function that is based on air per cylinder), based on the intake sample numbers of the in-cylinder intake air amount informations and the intake sample numbers of the intake ignition corresponding torques.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim requires a specific calculation of values for the sample values of air per cylinder that are fed into the limitations of claim 1 to control the engine.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
Applicant argues on page 9 that the APC K-values were previously determined and stored in a table and so are not being calculated in real time.  The “real time” requirement of claim 1 is associated with detecting engine conditions in real time, which has been addressed by the sensors, and calculating values in real time.  The calculation of values in real time are “intake sample numbers” of torque and ignition timing which are addressed by the controller sensing current operation and determining desired operation and retrieving the data. The “calculations” that a computer is required to perform in this claim is not detailed or specifically claimed and so under BRI (Broadest 
Applicant argues on pages 8 and 9 that the independent variable of the 2nd order polynomial of Baur is not only APC, but also spark.  The way the quadratic equation works is that when the equation is equal to zero one can solve for the unknown variable, which has been identified as the APC in this case.  The other numbers are chosen constants, and until they are chosen can be considered independent variables.  This is demonstrated by this claim which goes through and determines these numbers so as to be able to plug into this final equation, but before they are determined they are their own “independent variable”.   This reference is equivalently treating the APC as the independent variable similar to this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747